UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EDREWEENE RAYMOND, et al.,

                                Plaintiffs,

         against
                                                      CIVIL ACTION NO.: 15 Civ. 6885 (LTS) (SLC)

                                                        AMENDED TELEPHONE CONFERENCE
THE CITY OF NEW YORK, et al.,
                                                             SCHEDULING ORDER
                                Defendants.




SARAH L. CAVE, United States Magistrate Judge.

         The Telephone Conference scheduled for Tuesday, March 24, 2020 at 12:00 pm will now

be held on the Court’s conference line. The Parties are directed to call 866-390-1828, access

code 3809799, at the scheduled time.


Dated:             New York, New York
                   March 16, 2020

                                                  SO ORDERED



                                                  _________________________
                                                  SARAH L. CAVE
                                                  United States Magistrate Judge
